Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, Applicant cites “…(omitted claim language)…is a shape at which at least a vehicle lower side has a curved portion” in line 8. It is unclear by the claim language if “a cross-sectional shape… of at least a crosspiece portion…is a shape…” that “has a curved portion” or if “at least a vehicle lower side has a curved portion” or if “the second guide member is a shape…” that “…has a curved portion.” In other words, does the vehicle lower side, second air deflector, or cross sectional-shape of a crosspiece portion have a curved section? Therefore, the claim language renders the claim indefinite and is rejected. In the context of the specification (paragraph 0045) and Figures provided (Figure 8), Examiner interprets the claim language to mean that the cross section shape of at least a crosspiece portion has a curved portion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 to 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegel (Foreign Patent DE 102008011138 A1, cited in the Applicant’s 03/19/21 IDS) in view of Yoshimura (Foreign Patent JP 2016088195 A).
It is noted citations to Ziegel are in reference to the English translation provided by the Applicant as per the 03/19/21 IDS.
Regarding claim 1, Ziegel teaches a defroster structure (paragraph 0004: The object of the invention is to create a vehicle with an air conditioning system in which the defroster air duct is modified in such a way that the air is well channeled even with small defroster flap opening angles.) comprising: a blow-out port (3, air outlet channel opening; paragraph 0013) that is provided at a position that substantially faces a windshield glass (2, windshield or window) of a vehicle (paragraph 0013; Figure 2), (…omitted claim language…) and that blows out air-conditioned air that is from an air conditioner (paragraph 0004); a front-rear partitioning wall (4, partition, paragraph 0007) that is provided at an interior of the blow-out port (paragraph 0014: the air duct 1 is divided by a partition 4 into a sub-duct 5 facing the windshield 2 and a sub-duct 6 facing away from the front window be 2), that extends in the vehicle transverse direction (paragraph 0014: The partition 4 thus extends in the direction of the width of the front pane 2, d. H. in a transverse direction of the vehicle), and that partitions at least a portion of the interior of the blow-out port in a vehicle longitudinal direction (Figures 1 and 2, paragraph 0014); a first guide member (8a or 8f, air guiding elements or lamellas, Figure 2) that is provided further toward a vehicle front side than the front-rear partitioning wall (4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2), at a vehicle transverse direction outer side at the interior of the blow-out port (Figure 2), and that is inclined toward a vehicle transverse direction outer side while heading from a vehicle lower side toward a vehicle upper side (Figure 2; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a - 8f and 9a – 9f diverge in a fan-like manner towards the air outlet opening 3, which means that the air flowing out via the defroster air duct 1 into the passenger compartment is even better over the entire width of the windshield 2, if possible is distributed); and a second guide member (9a or 9f, air guiding elements or lamellas, Figure 2) that is provided further toward a vehicle rear side than the front-rear partitioning wall (4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2), at the vehicle transverse direction outer side at the interior of the blow-out port (Figure 2), that is inclined toward a vehicle transverse direction outer side while heading from the vehicle lower side toward the vehicle upper side (4; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a - 8f and 9a – 9f diverge in a fan-like manner towards the air outlet opening 3, which means that the air flowing out via the defroster air duct 1 into the passenger compartment is even better over the entire width of the windshield 2, if possible is distributed), and that has an angle of inclination with respect to a vertical direction which is the same as that of the first guide member (paragraph 0017: The “lamellas” 8a-8f provided in the partial channel 5 near the pane can be designed differently and/or fanned out to [AltContent: textbox (Ziegel: Figure 2)]
    PNG
    media_image1.png
    291
    470
    media_image1.png
    Greyscale
different extents than the “lamellas” 9a-9f provided in the partial channel 6 remote from the pane).
However, Ziegel does not expressly teach a blow-out port that is provided at a position that substantially faces a windshield glass of a vehicle, at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle.

    PNG
    media_image2.png
    501
    397
    media_image2.png
    Greyscale
[AltContent: textbox (Yoshimura: Figures 1 and 2)]Yoshimura teaches a blow-out port (10, defroster port, Figures 1 and 2) that is provided at a position that substantially faces a windshield glass (2, front window) of a vehicle, at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle (page 3 paragraph 2 of translation: The instrument panel 1 is provided in the front part of the passenger compartment and extends in the vehicle width direction. A defroster port 10 is provided along the lower end of the front window 2 at the center of the upper surface of the instrument panel in the vehicle width direction; Figures 1 and 2) to excellently prevent dew condensation on a windshield by supplying a sufficient amount of air up to both right and left ends of the windshield by a defroster structure for a vehicle comprising a duct leading to a blowout port provided in a vehicle width-directional center part of an upper surface of an instrument panel (abstract, page 1 of translation).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the blow-out port that is provided at a position that substantially faces a windshield glass of a vehicle of Ziegel to be at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle in view of the teachings of Yoshimura to excellently prevent dew condensation on a windshield by supplying a sufficient amount of air up to both right and left ends of the windshield by a defroster structure for a vehicle comprising a duct leading to a blowout port provided in a vehicle width-directional center part of an upper surface of an instrument panel (thereby teaching a blow-out port that is provided at a position that substantially faces a windshield glass of a vehicle, at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle).
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the second guide member (Ziegel: 9a or 9f) is provided further toward the vehicle rear side than the first guide member (Ziegel: 8a or 8f; Figures 1 and 2; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2).
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above and further teach wherein the second guide member (Ziegel: 9a or 9f) is provided further toward the vehicle rear side than the first guide member (Ziegel: 8a or 8f; Figures 1 and 2; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2), with the front-rear partitioning wall (Ziegel: 4, partition wall) located between the second guide member and the first guide member (Ziegel: Figures 1 and 2; paragraph 0017).
Regarding claim 4, as applied to claim 2, the combined teachings teach the invention as described above but do not expressly teach wherein the second guide member is joined to the first guide member in the vehicle longitudinal direction.
Yoshimura further teaches wherein the second guide member (15 forms a flow path 74) is joined to the first guide member (15, 74) in the vehicle longitudinal direction (Figure 11, page 6 paragraph 3: although the partition 15 has divided segmented the ventilation path 70 completely in the vehicle width direction, as schematically shown in FIG. 11, it partially divides segments except both sides in the vehicle width direction. You may do it. According to the configuration of this modification, the air passages 74 formed on both side portions in the vehicle width direction function as side air distribution passages, and the presence of the air passages 74 increases the opening area of the entire side air distribution passages. Therefore, there is an advantage that the amount of air supplied to the left and right sides of the front window increases; page 2 -paragraph 2: However, the cross-sectional areas of the auxiliary air passages on the left and right sides are larger than the cross-sectional area of the auxiliary air passage at the center in the vehicle width direction so that the airflow of the conditioned air blown out toward the left and right sides at the defroster port 10 increases; Figure 11) so that the amount of air supplied to the left and right sides of the front window increases (page 6 paragraph 3).
[AltContent: textbox (Yoshimura: Figure 11)]
    PNG
    media_image3.png
    102
    364
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the second guide member is joined to the first guide member in the vehicle longitudinal direction in view of the further teachings of Yoshimura so that the amount of air supplied to the left and right sides of the front window increases. 
	In other words, Yoshimura further teaches that partitions and ribs (deflectors) may be used to make air distribution paths to further direct air. 
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein: first guide members (Ziegel: 8a or 8f) are provided further toward a vehicle front side than the front-rear partitioning wall (Ziegel: 4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2; Figures 1 and 2), at both respective vehicle transverse direction outer sides of the interior of the blow-out port (Ziegel: 3; Figure 2; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a – 8f and 9a and 9f diverge in a fan like manner toward the air outlet opening), and second guide members (Ziegel: 9a or 9f) are provided further toward a vehicle rear side than the front-rear partitioning wall (Ziegel: 4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2; Figures 1 and 2), at both respective vehicle transverse direction outer sides of the interior of the blow-out port (Ziegel: 3; Figure 2; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a – 8f and 9a and 9f diverge in a fan like manner toward the air outlet opening 3).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegel (Foreign Patent DE 102008011138 A1, cited in the Applicant’s 03/19/21 IDS) in view of Yoshimura (Foreign Patent JP 2016088195 A) as applied to claim 1 in further view of Fujitsuka (Foreign Patent JP 2018002075 A).
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein: a plurality of crosspiece portions, which are formed so as to be elongated along substantially the vehicle longitudinal direction and are lined up at an interval in substantially the vehicle transverse direction, are provided at a passenger compartment side opening of the blow-out port, and cross-sectional shapes, which are orthogonal to length directions, of the crosspiece portions are substantially rectangular, and a crosspiece portion that is positioned in a vicinity of the first guide member and the second guide member is inclined such that, as seen in a vehicle front view, an angle, with respect to a vertical direction, of a long side of the cross-sectional shape is substantially the same as angles of inclination, with respect to the vertical direction, of the first guide member and the second guide member that are in the vicinity.
Fujitsuka teaches wherein: a plurality of crosspiece portions (55a, vertical lattice), which are formed so as to be elongated along substantially the vehicle longitudinal direction and are lined up at an interval in substantially the vehicle transverse direction, are provided at a passenger compartment side opening of the blow-out port (Figure 5, page 2 – paragraph 10: Each lattice member 55 is formed in a horizontally long shape, and intersects with a plurality (six in this embodiment) of vertical lattices 55a arranged at intervals in the left-right direction, and substantially the center (intermediate portion) of these vertical lattices 55a; page 3-paragraph 6: As shown in FIG. 5, the lattice member 55 that covers the air outlet 21 of the front defroster duct 20 is located below the fins 65. The vertical lattice 55a extends in the front-rear direction (a direction orthogonal to the paper surface of FIG. 5), and is disposed at the approximate center (intermediate position) of the gap between the lower end edges of adjacent fins 65. As shown in FIG. 6, the horizontal lattice 55b extends in the left-right direction (the direction orthogonal to the paper surface in FIG. 6), intersecting the substantially center (intermediate portion) of the lower end edge of the fin 65 in the front-rear direction), and cross-sectional shapes, which are orthogonal to length directions (cross-section of 55a, Figure 5), of the crosspiece portions (55a) are substantially rectangular (Figures 1, 2, and 5, page 2-paragraphs 9 and 10: The thin-walled resin hinge 50, the connecting plate portion 51, and the lattice member 55 are formed of the same resin material (for example, PPF) as the duct constituting member 1A, and are integrally formed at the same time during injection molding. Since the lattice member 55 can be integrally formed with the duct constituent member 1A together with the thin resin hinge 50, the manufacturing cost can be reduced. Each lattice member 55 is formed in a horizontally long shape, and intersects with a plurality (six in this embodiment) of vertical lattices 55a arranged at intervals in the left-right direction, and substantially the center (intermediate portion) of these vertical lattices 55a. And a horizontal lattice 55b extending in the left-right direction) so even if foreign matters such as small articles placed on the instrument panel fall through the fins, they can be prevented by the vertical lattice and the horizontal lattice of the lattice member, and the foreign matter enters the front defroster duct can be prevented (page 3 paragraph 7).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: a plurality of crosspiece portions, which are formed so as to be elongated along substantially the vehicle longitudinal direction and are lined up at an interval in substantially the vehicle transverse direction, are provided at a passenger compartment side opening of the blow-out port, of the crosspiece portions are substantially rectangular in view of the teachings of Fujitsuka so even if foreign matters such as small articles placed on the instrument panel fall through the fins, they can be prevented by the vertical lattice and the horizontal lattice of the lattice member, and the foreign matter enters the front defroster duct can be prevented; thereby yielding the predictable result of and a crosspiece portion that is positioned in a vicinity of the first guide member and the second guide member is inclined such that, as seen in a vehicle front view, an angle, with respect to a vertical direction, of a long side of the cross-sectional shape is substantially the same as angles of inclination, with respect to the vertical direction, of the first guide member and the second guide member that are in the vicinity.
[AltContent: textbox (Fujitsuka: Figure 5)]
    PNG
    media_image4.png
    319
    706
    media_image4.png
    Greyscale

Fig 5
In other words, it would have been obvious to a person having ordinary skill in the art to modify the blow-out port of the combined teachings to include a plurality of crosspiece portions to catch any foreign matter that may fall through the openings between the guide members in view of the teachings of Fujitsuka. The combination therefore teaches most of the claim limitations. Additionally because the lattice structure or vertical crosspiece portions are combined in the combined teachings, it would yield the predictable result of the angle between a surface of the air deflectors of Ziegel and a vertical plane being substantially the same as the angle between a surface of the added crosspiece portion of Fujitsuka and a vertical plane.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegel (Foreign Patent DE 102008011138 A1, cited in the Applicant’s 03/19/21 IDS) in view of Yoshimura (Foreign Patent JP 2016088195 A) as applied to claim 1 in further view of Behr Gmbh & Co (Foreign Patent DE 29706506 U1).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein: a plurality of crosspiece portions, which are formed so as to be elongated along substantially the vehicle longitudinal direction and are lined up at an interval in substantially the vehicle transverse direction, are provided at a passenger compartment side opening of the blow-out port, and a cross-sectional shape, which is orthogonal to a length direction, of at least a crosspiece portion that is positioned in a vicinity of the first guide member and the second guide member is a shape at which at least a vehicle lower side has a curved portion.
Behr Gmbh & Co (Foreign Patent DE 29706506 U1) teaches wherein: a plurality of crosspiece portions (12, grating bar or grid bars), which are formed so as to be elongated along substantially the vehicle longitudinal direction (Figure 1, 26 direction; paragraph 0024: The grating bars 12 have an essentially round cross-section, so that the dimensions of a grating bar 12 perpendicular to the longitudinal direction of the grating bar 12 are approximately the same in any inflow direction 20, 22, 24, 26 of an inflowing air stream) and are lined up at an interval in substantially the vehicle transverse direction (Figure 1, 22 and 24 direction; paragraph 0024: The grating bars 12 have an essentially round cross-section, so that the dimensions of a grating bar 12 perpendicular to the longitudinal direction of the grating bar 12 are approximately the same in any inflow direction 20, 22, 24, 26 of an inflowing air stream), are provided at a passenger compartment side opening of the blow-out port (paragraph 0006: Such a cover is provided in particular when the intake opening is located in the vehicle interior to enable air recirculation), and a cross-sectional shape (paragraph 0014: If, according to the invention, the grid bars have an essentially round cross section, the noise development is surprisingly reduced compared to the known protective grids), which is orthogonal to a length direction (direction of 22 and 24 are perpendicular compared to 26), of at least a crosspiece portion (12, grating bar or grid bars) …(omitted claim language)… is a shape at which at least a vehicle lower side has a curved portion (paragraph 0024: The grating bars 12 have an essentially round cross-section, so that the dimensions of a grating bar 12 perpendicular to the longitudinal direction of the grating bar 12 are approximately the same in any inflow direction 20, 22, 24, 26 of an inflowing air stream; Figure 1) to prevent the hand or other objects from reaching into the suction opening and the associated risk of injury from the rotating fan (paragraph 0006).
[AltContent: textbox (Behr Gmbh & Co: Figure 1)]
    PNG
    media_image5.png
    664
    465
    media_image5.png
    Greyscale
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: a plurality of crosspiece portions, which are formed so as to be elongated along substantially the vehicle longitudinal direction and are lined up at an interval in substantially the vehicle transverse direction, are provided at a passenger compartment side opening of the blow-out port, and a cross-sectional shape, which is orthogonal to a length direction, of at least a crosspiece portion that …(omitted claim language)… is a shape at which at least a vehicle lower side has a curved portion in view of the teachings of Behr Gmbh & Co to prevent the hand or other objects from reaching into the suction opening and the associated risk of injury from the rotating fan; thereby teaching the predictable result of and a cross-sectional shape, which is orthogonal to a length direction, of at least a crosspiece portion that is positioned in a vicinity of the first guide member and the second guide member (bolded for emphasis on omitted claim language) is a shape at which at least a vehicle lower side has a curved portion.
In other words, the combined teachings teach most of the claimed limitations including a first guide member and a second guide member. Behr Gmbh & Co teaches the motivation of why one of ordinary skill in the art would want to put a grid cover on a vent including a round cross-sectional shape. Therefore, adding the grid to the combined teachings also teaches: and a cross-sectional shape, which is orthogonal to a length direction, of at least a crosspiece portion that is positioned in a vicinity of the first guide member and the second guide member is a shape at which at least a vehicle lower side has a curved portion. 
Claim(s) 1, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegel (Foreign Patent DE 102008011138 A1 cited in the Applicant’s 03/19/21 IDS) in view of Sano (US Publication No. 20180251012).
It is noted citations to Ziegel are in reference to the English translation provided by the Applicant as per the 03/19/21 IDS.
Regarding claim 1, Ziegel teaches a defroster structure (paragraph 0004: The object of the invention is to create a vehicle with an air conditioning system in which the defroster air duct is modified in such a way that the air is well channeled even with small defroster flap opening angles.) comprising: a blow-out port (3, air outlet channel opening; paragraph 0013) that is provided at a position that substantially faces a windshield glass (2, windshield or window) of a vehicle (paragraph 0013; Figure 2), (…omitted claim language…) and that blows out air-conditioned air that is from an air conditioner (paragraph 0004); a front-rear partitioning wall (4, partition, paragraph 0007) that is provided at an interior of the blow-out port (paragraph 0014: the air duct 1 is divided by a partition 4 into a sub-duct 5 facing the windshield 2 and a sub-duct 6 facing away from the front window be 2), that extends in the vehicle transverse direction (paragraph 0014: The partition 4 thus extends in the direction of the width of the front pane 2, d. H. in a transverse direction of the vehicle), and that partitions at least a portion of the interior of the blow-out port in a vehicle longitudinal direction (Figures 1 and 2, paragraph 0014); a first guide member (8a or 8f, air guiding elements or lamellas, Figure 2) that is provided further toward a vehicle front side than the front-rear partitioning wall (4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2), at a vehicle transverse direction outer side at the interior of the blow-out port (Figure 2), and that is inclined toward a vehicle transverse direction outer side while heading from a vehicle lower side toward a vehicle upper side (Figure 2; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a - 8f and 9a – 9f diverge in a fan-like manner towards the air outlet opening 3, which means that the air flowing out via the defroster air duct 1 into the passenger compartment is even better over the entire width of the windshield 2, if possible is distributed); and a second guide member (9a or 9f, air guiding elements or lamellas, Figure 2) that is provided further toward a vehicle rear side than the front-rear partitioning wall (4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2), at the vehicle transverse direction outer side at the interior of the blow-out port (Figure 2), that is inclined toward a vehicle transverse direction outer side while heading from the vehicle lower side toward the vehicle upper side (4; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a - 8f and 9a – 9f diverge in a fan-like manner towards the air outlet opening 3, which means that the air flowing out via the defroster air duct 1 into the passenger compartment is even better over the entire width of the windshield 2, if possible is distributed), and that has an angle of inclination with respect to a vertical direction which is the same as that of the first guide member (paragraph 0017: The “lamellas” 8a-8f provided in the partial channel 5 near the pane can be designed differently and/or fanned out to [AltContent: textbox (Ziegel: Figure 2)]
    PNG
    media_image1.png
    291
    470
    media_image1.png
    Greyscale
different extents than the “lamellas” 9a-9f provided in the partial channel 6 remote from the pane).
However, Ziegel does not expressly teach a blow-out port that is provided at a position that substantially faces a windshield glass of a vehicle, at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle.
Sano teaches a blow-out port (60, paragraph 0030: The left-defroster air outlet 60a and the right-defroster air outlet 60b together constitute a defroster air outlet 60) that is provided at a position that substantially faces a windshield glass (3, windshield; paragraphs 0036 to 0038) of a vehicle (95, Figures 2A, 3, and 4), at a substantially central portion in a vehicle transverse direction (paragraph 0037: As shown in FIG. 3, the left defroster duct 54a is formed with a first guide surface 62a and a second guide surface 64a on the inner wall surface 61a close to the central line X of the vehicle 95) of an instrument panel (5) positioned at a front portion of a passenger compartment of the vehicle (Figures 5A to 5C; paragraph 0049; understood a windshield is in the front of a vehicle) because it is sometimes difficult for a vehicle installed with a head-up display to secure a sufficient opening width at the air outlet (abstract) and to provide a vehicular defroster duct structure which is capable of achieving a high fogging-removal performance without increasing noise and the manufacturing cost even if the opening width of the air outlet of the defroster duct is relatively small (paragraph 0006).
[AltContent: textbox (Sano: Figures 2A and 4)]
    PNG
    media_image6.png
    472
    329
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    354
    449
    media_image7.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the blow-out port that is provided at a position that substantially faces a windshield glass of a vehicle of Ziegel to be at a substantially central portion in a vehicle transverse direction of an instrument panel positioned at a front portion of a passenger compartment of the vehicle in view of the teachings of Sano because it is sometimes difficult for a vehicle installed with a head-up display to secure a sufficient opening width at the air outlet and to provide a vehicular defroster duct structure which is capable of achieving a high fogging-removal performance without increasing noise and the manufacturing cost even if the opening width of the air outlet of the defroster duct is relatively small.

[AltContent: textbox (Sano: Figure 5C)]
    PNG
    media_image8.png
    314
    518
    media_image8.png
    Greyscale

In other words, Ziegel teaches most of the claimed limitations but does not expressly teach that the blowout port is centered in the vehicle instrument panel. Sano teaches that a split blowout port may be used because it is sometimes difficult for a vehicle installed with a head-up display to secure a sufficient opening width at the air outlet and to provide a vehicular defroster duct structure which is capable of achieving a high fogging-removal performance without increasing noise and the manufacturing cost even if the opening width of the air outlet of the defroster duct is relatively small. Therefore it would have been obvious to a person having ordinary skill in the art to use two instances of Ziegel due to space constraints as taught by Sano.
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein: first guide members (Ziegel: 8a or 8f) are provided further toward a vehicle front side than the front-rear partitioning wall (Ziegel: 4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2; Figures 1 and 2), at both respective vehicle transverse direction outer sides of the interior of the blow-out port (Ziegel: 3; Figure 2; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a – 8f and 9a and 9f diverge in a fan like manner toward the air outlet opening), and second guide members (Ziegel: 9a or 9f) are provided further toward a vehicle rear side than the front-rear partitioning wall (Ziegel: 4; paragraph 0017: air guiding elements 8a – 8f and 9a- 9f are provided both on the partition wall 4 and on the defroster air duct wall 1a facing the front window 2; Figures 1 and 2), at both respective vehicle transverse direction outer sides of the interior of the blow-out port (Ziegel: 3; Figure 2; paragraph 0017: As can be seen from Fig. 2, the air guide elements 8a – 8f and 9a and 9f diverge in a fan like manner toward the air outlet opening 3).
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach the front-rear partitioning wall (Ziegel: 4, partitioning wall), the first guide member (Ziegel: 8a or 8f) and the second guide member (Ziegel: 9a or 9f) but do not expressly teach wherein: a left-right partitioning wall is provided at the interior of the blow-out port, the left-right partitioning wall is provided at a vehicle transverse direction inner side with respect to a vehicle transverse direction outer side edge portion of the blow-out port, and extends along the vehicle longitudinal direction between vehicle longitudinal direction edge portions of the blow-out port, the front-rear partitioning wall is provided at a vehicle transverse direction inner side of the left-right partitioning wall, and a vehicle transverse direction end portion of the front-rear partitioning wall is connected to the left-right partitioning wall, and the first guide member and the second guide member are disposed at a vehicle transverse direction outer side with respect to the left-right partitioning wall.
Sano further teaches wherein: a left-right partitioning wall (61a or 61b) is provided at the interior of the blow-out port (60, Figure 5C), the left-right partitioning wall (61a or 61b) is provided at a vehicle (95) transverse direction inner side (understood as towards centerline of vehicle or rightmost side of 60a and leftmost side of 60b, Figure 5C) with respect to a vehicle transverse direction outer side edge portion (understood as towards left and right exterior sides of vehicle, Figure 5C) of the blow-out port (60, Figure 5C), and extends along the vehicle longitudinal direction between vehicle longitudinal direction edge portions of the blow-out port (Figure 2A) to deliver the air-conditioning air uniformly over the entire windshield (paragraph 0050) and to provide a vehicular defroster duct structure which is capable of achieving a high fogging-removal performance without increasing noise and the manufacturing cost even if the opening width of the air outlet of the defroster duct is relatively small (paragraph 0006).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the combined teachings to include wherein: a left-right partitioning wall is provided at the interior of the blow-out port, the left-right partitioning wall is provided at a vehicle transverse direction inner side with respect to a vehicle transverse direction outer side edge portion of the blow-out port, and extends along the vehicle longitudinal direction between vehicle longitudinal direction edge portions of the blow-out port in view of the further teachings of Sano to deliver the air-conditioning air uniformly over the entire windshield and to provide a vehicular defroster duct structure which is capable of achieving a high fogging-removal performance without increasing noise and the manufacturing cost even if the opening width of the air outlet of the defroster duct is relatively small; thereby teaching the predictable result of: the front-rear partitioning wall is provided at a vehicle transverse direction inner side of the left-right partitioning wall, and a vehicle transverse direction end portion of the front-rear partitioning wall is connected to the left-right partitioning wall, and the first guide member and the second guide member are disposed at a vehicle transverse direction outer side with respect to the left-right partitioning wall.
In other words, Ziegel has already taught a front-rear partitioning wall (Ziegel: 4, partitioning wall), the first guide member (Ziegel: 8a or 8f) and the second guide member (Ziegel: 9a or 9f). Sano has taught why one of ordinary skill in the art would want to use multiple instances of Ziegel. Sano further teaches a left-right partitioning wall to deliver the air-conditioning air uniformly over the entire windshield. Because it would have been obvious to a person having ordinary skill in the art to use two instances of Ziegel which has a portioning wall and first and second guide members in view of Sano, each instance of Ziegel would also have the same features which teaches: the front-rear partitioning wall is provided at a vehicle transverse direction inner side of the left-right partitioning wall (each instance of Ziegel has a partitioning wall in it), and a vehicle transverse direction end portion of the front-rear partitioning wall is connected to the left-right partitioning wall (each instance of Ziegel has a partitioning wall that extends in the direction of the windscreen in a transverse direction of the vehicle), and the first guide member and the second guide member are disposed at a vehicle transverse direction outer side with respect to the left-right partitioning wall (each instance of Ziegel has first and second air guide members inside the duct). Therefore the combination of Ziegel in view of further teachings of Sano would teach the claimed limitations.
Regarding claim 7, as applied to claim 5, the combined teachings teach the invention as described above and further teach the front-rear partitioning wall (Ziegel: 4, partitioning wall), the first guide member (Ziegel: 8a or 8f) and the second guide member (Ziegel: 9a or 9f) but do not expressly teach wherein: left-right partitioning walls are provided at the interior of the blow-out port, a pair of the left-right partitioning walls are provided at vehicle transverse direction inner sides with respect to a pair of vehicle transverse direction outer side edge portions of the blow-out port, and extend along the vehicle longitudinal direction between a pair of vehicle longitudinal direction edge portions of the blow-out port, the front-rear partitioning wall is provided between the pair of left-right partitioning walls, and both respective vehicle transverse direction end portions of the front-rear partitioning wall are connected to the left-right partitioning walls, and the first guide members and the second guide members are disposed at vehicle transverse direction outer sides with respect to the left-right partitioning walls.
Sano further teaches wherein: a left-right partitioning walls (61a and 61b) are provided at the interior of the blow-out port (60, Figure 5C), a pair of the left-right partitioning walls (61a and 61b) are provided at a vehicle (95) transverse direction inner sides (understood as towards centerline of vehicle or rightmost side of 60a and leftmost side of 60b, Figure 5C) with respect to a pair of vehicle transverse direction outer side edge portions (understood as towards left and right exterior sides of vehicle, Figure 5C) of the blow-out port (60, Figure 5C), and extend along the vehicle longitudinal direction between a pair of vehicle longitudinal direction edge portions of the blow-out port (Figure 2A) to deliver the air-conditioning air uniformly over the entire windshield (paragraph 0050) and to provide a vehicular defroster duct structure which is capable of achieving a high fogging-removal performance without increasing noise and the manufacturing cost even if the opening width of the air outlet of the defroster duct is relatively small (paragraph 0006).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the combined teachings to include wherein: left-right partitioning walls are provided at the interior of the blow-out port, a pair of the left-right partitioning walls are provided at vehicle transverse direction inner sides with respect to a pair of vehicle transverse direction outer side edge portions of the blow-out port, and extend along the vehicle longitudinal direction between a pair of vehicle longitudinal direction edge portions of the blow-out port in view of the further teachings of Sano to deliver the air-conditioning air uniformly over the entire windshield and to provide a vehicular defroster duct structure which is capable of achieving a high fogging-removal performance without increasing noise and the manufacturing cost even if the opening width of the air outlet of the defroster duct is relatively small; thereby teaching the predictable result of: the front-rear partitioning wall is provided between the pair of left-right partitioning walls, and both respective vehicle transverse direction end portions of the front-rear partitioning wall are connected to the left-right partitioning walls, and the first guide members and the second guide members are disposed at vehicle transverse direction outer sides with respect to the left-right partitioning walls.
In other words, Ziegel has already taught a front-rear partitioning wall (Ziegel: 4, partitioning wall), the first guide member (Ziegel: 8a or 8f) and the second guide member (Ziegel: 9a or 9f). Sano has taught why one of ordinary skill in the art would want to use multiple instances of Ziegel. Sano further teaches a left-right partitioning wall to deliver the air-conditioning air uniformly over the entire windshield. Because it would have been obvious to a person having ordinary skill in the art to use two instances of Ziegel which has a portioning wall and first and second guide members in view of Sano, each instance of Ziegel would also have the same features which teaches: the front-rear partitioning wall is provided between the pair of left-right partitioning walls (each instance of Ziegel has a partitioning wall in it), and both respective vehicle transverse direction end portions of the front-rear partitioning wall are connected to the left-right partitioning walls (each instance of Ziegel has a partitioning wall that extends in the direction of the windscreen in a transverse direction of the vehicle), and the first guide members and the second guide members are disposed at vehicle transverse direction outer sides with respect to the left-right partitioning walls (each instance of Ziegel has first and second air guide members inside the duct).Therefore the combination of Ziegel in view of further teachings of Sano would teach the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yim Chae-Joon (Foreign Patent KR 100220623 B1) teaches a grille of heat unit. 
Dausch Uwe (Foreign Patent FR 2746695 A1) teaches a method of manufacturing a vehicle dashboard, with integrated air ducts, and dashboard thus obtained.
Sakamoto Toshinori (Foreign Patent KR 900000518 B1) teaches a windshield defroster system for vehicle.
Dubief (US Publication No. 20100035533 A1) teaches an air conditioning device for a vehicle comprising a network of de-icing ducts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762